        Case 6:19-po-00308-JDP Document 14 Filed 06/01/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:19-po-00308-JDP
12                        Plaintiff,
13               v.                                   MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    JONATHAN W. HAMILTON,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21           .

22

23           Dated: May 29, 2020                          /S/ Sean O. Anderson
                                                          Sean O. Anderson
24                                                        Acting Legal Officer
25                                                        Yosemite National Park

26
27

28
                                                      1
        Case 6:19-po-00308-JDP Document 14 Filed 06/01/20 Page 2 of 2

 1                                         ORDER

 2            Upon application of the United States, good cause having been shown therefore, it is

 3   hereby ordered that the above-referenced matter, United States v. Jonathan Hamilton

 4   6:19-po-00308-JDP, be dismissed, without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      May 29, 2020
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
